           CASE 0:20-cv-01929-SRN-HB Doc. 57 Filed 12/02/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.



     JAMIE KREIL’S LR 7.1(a)(1) MEET-AND-CONFER STATEMENT ON
             MOTION FOR AN ORDER TO SHOW CAUSE

       Pursuant to Local Rule 7.1(a)(1), Jamie Kreil certifies that her counsel has

attempted to meet-and-confer in good faith with Brock Fredin previously, but

Fredin has categorically declined and stated that he will not confer in the manner

required under the Local Rules. Moreover, given the urgency of this Motion, it

was not practicable to meet and confer prior to filing. Should the Court deem it

necessary despite Fredin’s prior refusal, Kreil’s counsel will attempt to meet-and-

confer with Fredin as soon as possible after filing. The parties were unable to

resolve the issues raised in the Motion.
       CASE 0:20-cv-01929-SRN-HB Doc. 57 Filed 12/02/20 Page 2 of 2




DATED: December 2, 2020          ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    2
